                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR18-0133-JCC
10                              Plaintiff,                    ORDER
11          v.

12   PEGGY LEE ROBBINS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s pro se request to transfer her
16   supervision to a new district (Dkt. No. 52; see also Dkt. No. 56). United States Probation and
17   Probation Services has notified the Court that it has explained the typical process for transferring
18   supervision and jurisdiction to another district to Defendant. Probation and Pretrial Services has
19   further stated that Defendant has refused to cooperate with her probation officers in the transfer
20   process and has not identified an acceptable living situation for her desired relocation areas. The
21   Court notes that this is the latest example of Defendant’s unwillingness to cooperate with her
22   probation officers. Defendant’s behavior must stop. The Court will not tolerate future refusals to
23   cooperate with Probation and Pretrial Services. Defendant’s request to transfer her supervision to
24   a new district (Dkt. No. 52) is DENIED.
25          //
26          //


     ORDER
     CR18-0133-JCC
     PAGE - 1
 1         DATED this 11th day of July 2019.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0133-JCC
     PAGE - 2
